10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

- Case 1:18-cr-00092-NONE-SKO Document 129 Filed 08/31/21 Page 1 of 2

VIRNA L. SANTOS, ESQ., SBN 150017 F | [L FE D

Santos Law Group
1225 E. Divisadero Street

Fresno,CA 93721 —
Office: (559) 500-3900 AUG 31 2021

Fax: (559) 500-3902

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, ) CASE NO. 1:18-CR-00092 NONE-SKO
| STIPULATION TO MODIFY DEFENDANT
Plaintiff REYES MENDOZA’S CONDITIONS OF
Plaintilt, ) RELEASE; ORDER THEREON
)
v. )
NILSON REYES MENDOZA,
‘Defendant.
)
TO THE HONORABLE COURT:

WHEREAS, Defendant Nilson Reyes Mendoza is currently on pretrial release per this
Court’s Order dated May 10, 2021 (Dkt. No. 124) and amended on May 24, 2021 (Dkt. 127);

and

WHEREAS, one of his current conditions of release, Condition No. 7(a), imposes

location monitoring and home detention;

WHEREAS, defendant satisfactorily complied with his conditions of pretrial release to
date; ©
I!

Mf
STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER

1

CLERK US.
SER
ae

 
10
M1
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

« Case 1:18-cr-00092-NONE-SKO Document 129 Filed 08/31/21 Page 2 of 2
|

WHEREAS, Defendant and the Government have agreed that the defendant may be
allowed additional flexibility to work and attend to personal matters; |

WHEREAS, the parties are informed of the defendant’s positive performance during
the past three months on home detention;

WHEREAS, Pretrial Services Officer Frank Guerrero has no objections to this request.

IT IS HEREBY STIPULATED that the Defendant’s pretrial release Condition No. 7(a)
be amended to remove the home detention condition and order a curfew as follows:

CURFEW: You must remain inside your residence Monday through Saturday from
| .
7:00 p.m. to 4:00 a.m. The curfew shall be from 9:00 p.m. to 7:00 a.m. on Sundays or as may

be adjusted by the Pretrial Services office or supervising officer, for medical, religious

services, employment, or court-ordered obligations.

All other conditions not in conflict with this order shall remain in full force and effect.

Dated: August 31, 2021 /s/ Virna L. Santos
VIRNA L. SANTOS
Attorney for Defendant
Nilson Reyes Mendoza

|
Dated: August 31, 2021 /s/ Stephanie Stokman
STEPHANIE STOKMAN
| Assistant U.S. Attorney
On Behalf of the United States of America

|
IT IS SO ORDERED.

|
Date: B p)al | Lf Jha

ERICA P. GROSJEAN
| Unites States Magistrate Judge

STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER

 
